DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of the Application

	Claims 9-15 have been examined in this application. Claims 1-8 and 16-20 have been withdrawn. This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 07/13/2020, 01/07/2021, and 06/22/2021 has been acknowledged by the Office.

Election/Restrictions
	Invention I (Claims 1-8) and Invention III (Claims 16-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.	
	Applicant's election with traverse of Claims 9-15 (Invention II) in the reply filed on 06/01/2022 is acknowledged. The traversal is on the ground(s) that ‘the Inventions I and II along with II and III overlap in scope’. This is not found persuasive because: each of the Inventions (I, II and III) would require different classification and text searching: Invention I is drawn to an apparatus requiring a pneumatic system requiring a mattress and would require a search in at least CPC: A61B2562/0247 along with a unique text search, and/or electronic resources. Invention II is drawn to a pneumatic system and would require a search in at least CPCs: A61G7/05769 and/or A61G7/05792 along with a unique text search, and/or electronic resources. Finally, Invention III is drawn to a method of operating a pneumatic system and would require a search in at least CPCs: A61G2203/34 along with a unique text search, and/or electronic resources.
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
	Claim 9 is objected to because of the following informalities: 
Claim 9 lacks proper primary antecedent basis for the limitation “Pneumatic system”. The claim is suggested to be amended to “A .
	
	Appropriate correction is required.

Drawings
The drawings are objected to because the ‘pneumatic enclosure’ as claimed is not directed to a particular element with details in Figure 3 of the instant application. The Examiner further notes: the ‘pneumatic enclosure’ (element 26) points to a middle portion of a schematic diagram. As such the arrow pointing to a blank section lacks structure and is difficult to determine what the element is being directed towards. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (EP 3132780 A1) in view of Inoue (JPH06154483A).
In regards to Claim 9, Lachenbruch et al. teaches: Pneumatic system (126 – Fig. 8) for a patient support apparatus (80 – Fig. 7), comprising: a pneumatic enclosure (22 – Fig. 1) having an inlet (50 – Fig. 1) and an outlet (52 – Fig. 1); a blower (26 – Fig. 7, “Air box 26 includes an air source such as a blower”) in fluid communication with the inlet via a first flexible conduit (32 – Fig. 1); a microclimate management layer (124 – Fig. 8) in fluid communication with the outlet via a second flexible conduit (see annotated Fig. 8.1 below); a pressure sensor (“The electrical circuitry includes one or more sensors such as pressure sensors,”) configured to detect pressure within the pneumatic enclosure (see note #1 below); and a controller (182 – Fig. 8) configured to adjust a speed of the blower (“The controller 182 adjusts the flow of air provided by the air box 26” and “The speed of the shaft of the air source may be controlled”) to maintain a predetermined pressure within the pneumatic enclosure (“The speed of the shaft of the air source may be controlled based on feedback to the electrical circuitry of air box 26 from one or more of the pressure sensors, flow sensors, and/or rotational sensors, for example, so as to achieve a target pressure or flow rate in a portion of mattress 22, mattress 122 and pad 30, as the case may be.”), 
Lachenbruch et al. does not teach: wherein the controller is configured to detect at least one of an intake blockage condition and an exhaust blockage condition when the speed of the blower is outside a predetermined speed range.  
Inoue (JPH06154483A) teaches: wherein the controller is configured to detect at least one of an intake blockage condition (Para 0012 – “when the intake is closed by a clogging of the air blowing unit, the load of the blower unit is lighter, discontinue dried detects that the rotational speed of the blower is increased,”) and an exhaust blockage condition (Para 0022 -  “when the suction of the air blowing portion 3 is closed by clogging of the filter, in order to load on the blower 3 is lightened, the rotational speed of the fan is increased.”) when the speed of the blower is outside a predetermined speed range (see emphasized dotted underlined portion from the two quotes above – see note #2).  
Note #1: Based of the definition from Oxford’s Lexico ‘sensor’ is understood to be “A device which detects or measures a physical property and records, indicates, or otherwise responds to it.” As such, the pressure sensor would be capable of detecting a pressure. As stated, the electrical circuitry of the air box would be capable of achieving a target pressure in a portion of mattress 22, mattress 122 and pad 30 (per para 0066).
Note 2: It is understood that in order to increase a value, a specific/ideal/expected range is to be initially set. As such, the result of increasing the rotational speed of the fan would mean that there is the initial condition this is NOT being met, therefore it is outside the predetermined speed range. In result, the fan needs to be increased to meet the specific/ideal/expected range. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated the range of blockage conditions on either end of the blower (intake and exhaust) to further specify when the pump needs to work hard and increase its intensity to work around its current limitation. Detecting low values in a system is commonly used in blow up mattresses wherein there is a blockage and further need to inflate the mattress so that the user does not sink towards to the surface below them (such as the floor).


    PNG
    media_image1.png
    408
    747
    media_image1.png
    Greyscale

Annotated Fig. 8.1 from Lachenruch et al.

In regards to Claim 11, Lachenbruch et al. teaches: The pneumatic system of claim 9, but does not teach, wherein the controller is configured to output an alarm signal when at least one of the intake blockage condition and the exhaust blockage condition is detected.  
Inoue (JPH06154483A) teaches: wherein the controller is configured to output an alarm signal (Para 0011 – “the notification unit that notifies the user by sound or light”) when at least one of the intake blockage condition and the exhaust blockage condition is detected (Claim 2: “a user by means of notification such as sound or light is provided, and when the rotation speed of the blower unit is equal to or higher than the failure rotation speed for a determination time”).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated an alarm to notify a practitioner to find such a blockage and fix it before the deflation of the mattress occurs causing the patient to come in contact with a surface below them (such as the floor).

In regards to Claim 13, Lachenbruch et al.  teaches: The pneumatic system of claim 9, but does not teach, wherein the controller is configured to monitor a frequency of at least one of detected intake blockage conditions and exhaust blockage conditions. 
Inoue (JPH06154483A) teaches: wherein the controller is configured to monitor a frequency (aka the rotation number over a predetermined determination time – see quote below) of at least one of detected intake blockage conditions and exhaust blockage conditions (“when the suction side of the blower unit 3 is covered with a futon or when the filter provided on the suction side is clogged, the load on the motor of the blower unit 3 is reduced and the rotation speed is increased. When the rotation number of the motor of the blower unit 3 exceeds the failure rotation number for a predetermined determination time or longer, the control unit 9 closes the blower unit 3 (whether a person is riding on the main body”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated a frequency such as a system that can monitor time and repetitions in order to make sure that the system does not overinflate when more pressure is applied to increase the air in the bladder.

In regards to Claim 14, Lachenbruch et al. teaches: The pneumatic system of claim 13, but does not teach, further comprising: a light source, wherein the controller is configured to selectively illuminate the light source at a first rate upon reaching a first predetermined frequency threshold value and selectively illuminate the light source at a second rate upon reaching a second predetermined frequency threshold value, the second rate being different than the first rate.  
Inoue (JPH06154483A) teaches: further comprising: a light source (Para 0011 – “the notification unit that notifies the user by sound or light”), wherein the controller is configured to selectively illuminate the light source (Claim 2) at a first rate (claim 2 –‘rotation speed’) upon reaching a first predetermined frequency threshold value (Claim 2 – ‘equal to the failure rotation speed’) and selectively illuminate the light source (Claim 2) at a second rate (claim 2 – ‘rotation speed’, see note #4 below) upon reaching a second predetermined frequency threshold value (‘higher than the failure rotation speed’), the second rate being different than the first rate (see note #4 below).  
Note #4: As stated in claim 2, it is stated that the rotation speed of the blower unit is either equal to OR higher. Therefore, the second rate when it is the higher value, would be of a different rate compared to the equal value.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated an alarm such as a light in order to notify a practitioner to find such a blockage and fix it before the deflation of the mattress occurs causing the patient to come in contact with a surface below them (such as the floor).

In regards to Claim 15, Lachenbruch et al teaches: The pneumatic system of claim 13, but does not teach, wherein the controller is configured to deactivate the blower upon reaching a predetermined frequency threshold value. 
Inoue (JPH06154483A) teaches: wherein the controller is configured to deactivate the blower (‘drying is stopped’ – see quotation below) upon reaching a predetermined frequency threshold value (“When the rotation number of the motor of the blower unit 3 exceeds the failure rotation number for a predetermined determination time or longer, the control unit 9 closes the blower unit 3 (whether a person is riding on the main body, When it is determined that the filter has been clogged), the power supply to the blower unit 3 and the heating unit 4 is stopped, and the drying is stopped.”).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated a shut off value to make sure that the mattress system does not burst or over inflate to failure in order to make sure that the patient stays safe during inflation. 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (EP 3132780 A1) in view of Inoue (JPH06154483A), and further in view of Inoue (JP H06182096 A).
In regards to Claim 10, Lachenbruch et al. teaches: The pneumatic system of claim 9, but does not teach, wherein the predetermined speed range is between a predetermined upper threshold value and a predetermined lower threshold value, and wherein the controller is configured to detect the intake blockage condition when the speed of the blower is at or above the predetermined upper threshold value and the exhaust blockage condition when the speed of the blower is at or below the predetermined lower threshold value.  
Inoue (JP H06182096 A) teaches: wherein the predetermined speed range is between a predetermined upper threshold value (t3 – fig. 3) and a predetermined lower threshold value (t0 – Fig. 3), and wherein the controller is configured to detect the intake blockage condition when the speed of the blower is at or above the predetermined upper threshold value (“The control unit 5 sets the temperature that affects the bedding to an abnormal stop temperature that is a predetermined temperature higher than the first (second) normal control temperature at the time of setting, and the rising temperature of the blowing air to the main body 1 is T3.”) and the exhaust blockage condition when the speed of the blower is at or below the predetermined lower threshold value (Para 0006 – “When the degree of clogging of the filter 7 increases, the blower unit 3 is in a state in which the suction port is blocked, so that the blown air amount decreases.”).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue (JP H06182096 A) to have incorporated a range of conditions to not allow the system to be either underdeflated or overinflated so that the user does not (1) sink into the system wherein the patient would come into contact or close to contact with the surface below and/or (2) expand near the point of bursting the system causing failure and potentially injuring the patient.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch et al. (EP 3132780 A1) in view of Inoue (JPH06154483A), and further in view of Discoll (US 9913547).
In regards to Claim 12, Lachenbruch et al. teaches: The pneumatic system of claim 11, further comprising: but does not teach, a remote device communicatively coupled to the controller, wherein the alarm signal is at least one of an audible alarm on the remote device and a notification pushed to a display on the remote device.  
Inoue (JPH06154483A) teaches: a remote device (“5 is a drying setting unit for setting the drying condition of the bedding” and “the user sets the drying temperature condition”, see note #3 below) communicatively coupled to the controller (setting unit 5 connected to control unit 9 in Fig. 6), wherein the alarm signal is at least one of an audible alarm (“the notification unit that notifies the user by sound or light”) on the remote device (“which is an output of the control unit 5 and is an alarm means such as light or sound”), but does not teach, and a notification pushed to a display on the remote device.  
Note #3: A remote device is understood to take user commands in order to complete a specific task. As such, a remote device taking the user’s specific commands and setting a specific drying temperature condition in order for the specific element to be dried. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the bedding system of Inoue to have incorporated an alarm to notify a practitioner to find such a blockage and fix it before the deflation of the mattress occurs causing the patient to come in contact with a surface below them (such as the floor).

Driscoll et al. teaches: and a notification pushed to a display on the remote device (Col 6 Lines 43-63).
  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mattress system of Lachenbruch with these aforementioned teachings of the airbed system of Driscoll et al. to have incorporated a push notification to allow the device to be user based and turn off such an alarm as needed, for example, after it has been fixed or the blockage is being tended to.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/12/2022